UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-1766



EUGENE GRAY,

                                                 Plaintiff - Appellant,

          versus


CHESTERFIELD-COLONIAL    HEIGHTS    DEPARTMENT   OF
SOCIAL SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-8)


Submitted:     September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Gray, Appellant Pro Se. Steven Latham Micas, County Attor-
ney, Michael Steven Jonas Chernau, COUNTY ATTORNEY’S OFFICE, Ches-
terfield, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Gray appeals the district court’s order dismissing his

defamation and various constitutional violations claims. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Gray v. Chesterfield-Colonial Hgts. Dep’t of Soc.

Servs., No. CA-98-8 (E.D. Va. Apr. 24, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2